NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                              FILED
                             FOR THE NINTH CIRCUIT                               SEP 08 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

HOWARD ALLEN YOUNG,                               No. 12-17470

               Plaintiff - Appellant,             D.C. No. 3:06-cv-00114-CRB

 v.
                                                  MEMORANDUM*
TRANS UNION; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner Howard Allen Young appeals pro se from the

district court’s judgment in his action alleging violations of the Fair Credit

Reporting Act (“FCRA”) and the Right to Financial Privacy Act (“RFPA”). We



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

grant of summary judgment and a dismissal under Fed. R. Civ. P. 12(b)(6). Doe v.

Abbott Labs, 571 F.3d 930, 933 (9th Cir. 2009). We affirm.

      The district court properly granted summary judgment on Young’s RFPA

claim because Young failed to raise a genuine dispute of material fact as to

whether defendants Visa and Alex Bouja were subject to the RFPA. See 12 U.S.C.

§ 3402 (prohibiting federal government authorities from accessing or obtaining

copies of “financial records of any customer from a financial institution”); id.

§ 3401 (definitions).

      The district court properly dismissed Young’s FCRA claim because Young

failed to allege facts sufficient to show that the defendants disclosed Young’s

credit records for an improper purpose. See 15 U.S.C. § 1681b(a)(1) (consumer

reporting agencies may furnish consumer reports in response to a proper court

order); see also Cal. Penal Code § 1524(a)(4) (state trial courts permitted to issue

search warrants for evidence that tends to show a felony was committed).

      The district court did not abuse its discretion in denying Young’s motions to

appoint counsel because Young did not demonstrate exceptional circumstances.

See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (setting forth standard

of review and requirements for appointment of counsel).


                                          2                                    12-17470
      We do not consider issues or arguments not specifically and distinctly raised

and argued in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th

Cir. 2009) (per curiam).

      Young’s motion, filed on November 3, 2014, is denied.

      AFFIRMED.




                                         3                                   12-17470